UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 July 13, 2010 Date of Report (Date of earliest event reported) SYCAMORE NETWORKS, INC. (Exact name of registrant as specified in its charter) Delaware 000-27273 04-3410558 (State or other jurisdiction of incorporation) (Commission file number) (IRS Employer Identification No.) 220 Mill Road Chelmsford, MA 01824 (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code:(978) 250-2900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ÿWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ÿSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ÿPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ÿPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events On July 13, 2010, the Registrant announced IQstream, a new product designed to helpmobile operators optimize mobile data in the Radio Access Network infrastructure. A copy of the press release issued by the Registrant with respect to the foregoing is attached as Exhibit 99.1 to this Current Report on Form 8-K and incorporated by reference herein. Item 9.01: Financial Statements and Exhibits. (d) Exhibits Exhibit Number Description Press Release of the Registrant, dated July 13, 2010. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Sycamore Networks, Inc. By: /s/ Paul F. Brauneis Paul F. Brauneis Chief Financial Officer Vice President, Finance and Administration and Treasurer (Duly Authorized Officer and Principal Financial and Accounting Officer) Dated: July 13, 2010
